UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1492




In Re:   RANDY COOPER,

                Petitioner.




         On Petition for Writ of Mandamus.     (2:09-cv-00168)


Submitted:   October 21, 2009               Decided:   November 2, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy Cooper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Cooper petitions for a writ of mandamus seeking

an order directing state correctional officials to protect him

from assaults and harassment and obey the law         We conclude that

Cooper is not entitled to mandamus relief.

            Mandamus is a drastic remedy and should be used only

in extraordinary circumstances.          Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333

F.3d 509, 516-17 (4th Cir. 2003).         Further, mandamus relief is

available only when the petitioner has a clear right to the

relief sought.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).     This court does not have jurisdiction

to grant mandamus relief against state officials.            Gurley v.

Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th

Cir. 1969).

            The relief sought by Cooper is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.            We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       PETITION DENIED



                                     2